Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed November 12, 2021 is acknowledged.  Claims 1, 3, and 5 are amended.  Claims 1-8 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed September 7, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stankowski et al., US 2001/0045386 (Stankowski) in view of Hiranaga et al., US 2008/0164197 (Hiranaga).
Regarding claim 1, Stankowski discloses a manifold assembly for use with a filter cartridge having first and second fittings (abstract, figs. 1, 11-11a) comprising:
An upper adjustable frame arrangement (REF 314b, ¶ 0052) comprising a front wall (distal ‘right’ end of REF 314b) having a top end and a bottom end, the bottom end having a slot (slot through which REF 350’/380 passes through), a movable hollow fluid flow channel (REF 460) including a first fitting fluid flow port (REF 330, ¶ 0052), a linkage (moveable connection between REF 314b and left-side body) and a handle (side-surfaces of REF 314b flanking said front wall), 
A lower frame arrangement (REF 22, fig. 1, ¶ 0052) comprising a through hole for receiving a second fitting;
A manifold frame (left-side body, figs. 11-11a) connected to the upper adjustable frame arrangement and the lower frame arrangement; and
A filter housing support (REF 260, figs. 11-11a, ¶ 0048) connected to the manifold frame between the upper adjustable frame arrangement and the lower frame arrangement.  
Stankowski does not explicitly disclose the upper adjustable frame arrangement comprises a curved cut-out and a rotatable handle, wherein the linkage engages with the rotatable handle through the curved cut-out.  However, Hiranaga discloses manifold assembly systems for filter cartridges (abstract, figs. 8, 14-20), wherein an upper adjustable frame arrangement (REF 24) of a filter cartridge manifold (REF 12) includes a curved cut-out (REF 64, fig. 14), a rotatable handle (REF 61, figs. 14-15), and a linkage (REF 62) formed therebetween, where rotation of the handle through the curved cut-out can alternately engage and disengage a filter cartridge mounted in said manifold (¶ 0072-0073).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the assembly of Stankowski to include the cam-type linkage as 
Regarding claim 2, Stankowski (in view of Hiranaga) discloses a manifold assembly wherein the upper adjustable frame arrangement further comprises a movable plate (top surface of REF 314b) including a portion that can prevent the movable hollow fluid flow channel from moving (via top surface of REF 314b abutting bottom surface of REF 314).
Regarding claim 3, Stankowski does not explicitly disclose a manifold assembly where the upper adjustable frame arrangement includes a pin, and the movable upper plate pivots about the pin.  However, Hiranga discloses an alternate manifold assembly (abstract, fig. 8) whereby an adjustable frame arrangement includes a pin (REF 52, 53) and a movable plate member (REF 25) pivots about said pin (fig. 8).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the manifold assembly of Stankowski to use a pivoting plate and pin arrangement as described in Hiranga since it has been shown that such an arrangement is effective in providing a movable and sealable connection between a manifold and filter cartridge for use.
Regarding claim 4, Stankowski (in view of Hiranaga) discloses a manifold assembly wherein the first fitting fluid flow port can be placed in fluid communication with a filter outlet port (REF 350’/380, figs. 11-11a) when the first fitting fluid flow port is in the first fitting engagement position (fig. 11a).
Regarding claim 5, Stankowski (in view of Hiranaga) is relied upon in the rejections set forth above.  Stankowski further discloses a method of engaging a filter cartridge (REF 12) by inserting the second fitting into the through hole as recited above, placing the first fitting into the slot of the upper adjustable frame arrangement, moving the handle such that the hollow fluid flow channel including the first fitting fluid flow port is moved into a first fitting engagement position, and forming radial seals (via O-rings) between the first fitting and the movable hollow fluid flow channel and between the second fitting and a second fitting fluid flow port (Stankowski, figs. 1, 11-11a, Hiranaga, figs. 14-15).
Regarding claim 6, Stankowski (in view of Hiranaga) discloses a method further comprising passing fluid through the filter cartridge (¶ 0008).
Regarding claim 7, Stankowski (in view of Hiranaga) discloses a manifold assembly wherein the first fitting fluid flow port can be placed in fluid communication with a filter outlet port (REF 350’/380, figs. 11-11a) when the first fitting fluid flow port is in the first fitting engagement position (fig. 11a).
Regarding claim 8, Stankowski (in view of Hiranga) discloses a manifold assembly wherein the first fitting fluid flow port can be placed in fluid communication with a filter outlet port (REF 350’/380, figs. 11-11a) when the first fitting fluid flow port is in the first fitting engagement position (fig. 11a).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-2 and 4-7 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779